Barclay, J.
This is a proceeding in which relator seeks by mandamus to compel the judges of the Kansas City court of appeals to hear and determine a cause entitled Mackey v. Hyatt. The relator here was the defendant there.
That cause was an ordinary action, involving less than $1,000, begun by attachment. A plea in abatement was filed, upon which (after a trial) there was a finding for plaintiff, sustaining the attachment. Defendant made motions for new trial and in arrest, thereafter, which were denied. Exceptions, embracing the rulings at the trial of the attachment issue, and on the motions were duly saved by defendant in the usual way.
Defendant then, at the June term of the trial court,' appealed to the Kansas City court of appeals, and filed there a certified copy of the judgment for plaintiff on the plea in abatement, under section 2253, Revised Statutes, 1889.
The Kansas City court of appeals dismissed the appeal, for reasons stated in its opinion (reported in 42 Mo. App. 443), the substance of which is that the judgment appealed from was not sufficiently final to support an appeal. Relator now seeks, by means of this writ, to command that court to reinstate the cause and to hear and determine it.
*9It is conceded that the case in the court of appeals belonged to a class which falls within the constitutional reviewing power of that court. The latter had, therefore, jurisdiction of the subject-matter of that action. Posthlewaite v. Ghiselin (1889), 97 Mo. 420; State ex rel. Scott v. Smith, 104 Mo. 419.
The court did not refuse to consider the cause. On the contrary, it heard the same; and, in the exercise of its judicial functions, determined that the appeal was not supported by such a final judgment in the circuit court as was essential, under the law, to warrant a review of other questions in the record. So the present defendants, as judges of that court, dismissed the appeal. In so doing, we think they were plainly right in view of prior rulings of this court (Young v. Hudson (1889), 99 Mo. 102 ; Jones v. Evans (1883), 80 Mo. 567); but, whether right or wrong in that regard, we consider that their action is not reviewable by means of this writ.
It is a clear and established rule that, while mandamus may be used to require a court to entertain and exercise its lawful jurisdiction in a proper case, it cannot correctly be employed to coerce a particular judgment, or to serve the purpose of a writ of error by rectifying an erroneous one.
Within the sphere of its constitutional authority, a court of appeals has the same right to hear and determine questions of law, which the cases before it involve, as has this court in the cases which belong here. If the former court, in a cause properly cognizable there, determines judicially that an appeal is not well taken, either for lack of merit or for failure to comply with the prescribed forms of law, it is nob for us to review such ruling by mandamus.
We deny the peremptory writ.
All the judges of this division concur.